If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      July 11, 2019
               Plaintiff-Appellee,

v                                                                     No. 346534
                                                                      Jackson Circuit Court
DAIL GLENN DEBRUYNE,                                                  LC No. 18-004322-FH

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

        A Napoleon Township police officer secured a search warrant for Dail DeBruyne’s blood
after he was involved in a motorcycle accident in which his passenger died. DeBruyne sought
suppression of the blood test results, contending that the search warrant affidavit was
constitutionally deficient and that the officer did not rely upon the resultant warrant in good faith.
The circuit court denied DeBruyne’s motion on statutory grounds.

       The affidavit in this case is wholly lacking any factual basis to support probable cause.
No officer could reasonably believe that the warrant was valid. Accordingly, we reverse and
remand for suppression of the blood-draw evidence.

                                        I. BACKGROUND

        As noted, DeBruyne was involved in a motorcycle accident that killed his passenger.
While DeBruyne was in the emergency room receiving treatment for serious injuries, an
investigating officer submitted a form “search warrant-blood draw” affidavit to the district court.
The officer filled in the blanks for the date, time, and location of the accident in a preprinted
statement that he was “investigating an OWI/OWVI/OWPD incident.” The officer swore that
his investigation led him to believe that DeBruyne was the operator of the motorcycle.
Following a preprinted statement “[t]hat the affiant has personally observed the above named
operator and/or believes said person to be under the influence of alcohol, or a controlled
substance, or both, or has an unlawful blood alcohol level, based on the following observation,”
the officer wrote: “DeBruyne was the driver of a motorcycle involved in fatal accident in which
his female passenger was killed (Ann Marie Sahadi). Witness observed DeBruyne driving


                                                 -1-
motorcycle reckless manner, speeding [eastbound] Austin Rd. DeBruyne is at HFA being
treated for severe injury.” A district court magistrate signed the warrant request, a blood draw
was conducted, and testing revealed that DeBruyne’s blood alcohol content was over the legal
limit.

       The prosecution charged DeBruyne with operating a motor vehicle while intoxicated
causing death, MCL 257.625(4), reckless driving causing death, MCL 257.626(4), and operating
a motor vehicle while intoxicated, third offense, MCL 257.625(9), (11). The district court bound
defendant over as charged.

        DeBruyne filed a motion to suppress the blood-draw evidence in the circuit court. He
contended that the search warrant affidavit was “fatally deficient” because it did not describe
sufficient facts to establish probable cause. The affidavit merely stated that a witness observed
DeBruyne driving in a “reckless manner” and “speeding” and that he had been in an accident.
DeBruyne maintained that these allegations were “wholly conclusory” and “fell well short of
establishing probable cause that [he] had been intoxicated.” The mere occurrence of an accident
or a traffic infraction were simply not enough to raise probable cause of intoxication, DeBruyne
contended.

        The prosecutor responded by augmenting the information in the search warrant affidavit.
He contended that the witnesses at the scene observed DeBruyne “driving at a high rate of speed,
tailgating the car in front of him, and swerving back and forth[] prior to leaving the roadway and
crashing.” A homeowner near the crash claimed to have found “a bottle of Fireball” in his yard
near the scene. Another witness who attempted to assist DeBruyne reported that he “could smell
the odor of intoxicants” on his person. The prosecutor further asserted that “[m]ultiple first
responders . . . also stated they could smell the odor of intoxicants coming from” DeBruyne. The
prosecutor urged that the officer complied with MCL 780.653 in drafting the search warrant
affidavit despite that he omitted these relevant details regarding the investigation and that the
warrant was therefore valid. In the alternative, the prosecutor argued that the good-faith
exception to the exclusionary rule applied because it was objectively reasonable for the officer to
rely on a warrant issued by a neutral and detached magistrate, even if the warrant was later found
invalid.

        At oral argument, defense counsel argued that the prosecutor’s references to statutory
requirements for obtaining a warrant and to facts not mentioned in the search warrant affidavit
were irrelevant. Rather, the sole argument before the court was that the exclusionary rule
applied because the affidavit supporting the warrant was substantively deficient on its face.
Counsel maintained that the search warrant contained mere conclusions, such as “reckless”
driving and “speeding,” and did not contain any specificity as to the nature of the recklessness or
the degree of speeding, which would be minimally necessary to establish probable cause that
DeBruyne was intoxicated. The prosecutor continued to maintain that the affidavit established
probable cause and that, even if it did not, excluding the blood-draw evidence was inappropriate
because the police officer acted in good faith and there was no evidence of police misconduct.

       The circuit court denied the motion. Citing only People v Hawkins, 468 Mich. 488; 668
NW2d 602 (2003), the court declined to consider DeBruyne’s constitutionally based argument,
focusing instead on the statutory requirements for a valid warrant. In a footnote, the court

                                                -2-
recognized that an argument based on alleged constitutional deficiencies under the Fourth
Amendment is distinct from whether a police officer complied with state statutory requirements.
The court further acknowledged that “the facts described in the body of the warrant are
undesirably scant.” Despite this criticism, the circuit court found that the affidavit recounted
specific observations by the officer and a witness “that describe concerning behaviors that could
rise to a finding of probable cause of intoxication,” specifically “driving recklessly, speeding,
and tailgating prior to crashing the vehicle.” On this basis, the court concluded that the warrant
did not violate the applicable statutory requirements. Even if DeBruyne established a statutory
violation, the circuit court posited, the officer acted in reasonable and good-faith reliance on the
warrant and Hawkins did not permit suppression based solely on statutory violations.

        DeBruyne moved for reconsideration, arguing that the circuit court had been misled by
the prosecution’s reliance on a statutory argument and that his suppression motion was based
solely on the alleged violation of his constitutional rights. The circuit court denied this motion
and DeBruyne appeals.

                          II. INVALIDITY OF SEARCH WARRANT

        We note at the outset that the circuit court clearly erred in resolving DeBruyne’s
constitutional challenge to the validity of the search against him on statutory grounds and relying
on Hawkins, 468 Mich. 488. The Michigan Supreme Court expressly stated in Hawkins, 468
Mich. at 497-498, that it was not asked to consider the constitutional validity of the search or
search warrant then before it; the issue focused solely on the statutory requirements for a search
warrant and affidavit. Hawkins is not relevant or controlling in this constitutional case.

        The Fourth Amendment commands that “no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularly describing the place to be searched, and
the persons or things to be seized.” US Const, Am IV. A magistrate reviewing a search warrant
affidavit must “make a practical, common-sense decision whether, given all the circumstances
set forth in the affidavit before him, including the ‘veracity’ and ‘basis of knowledge’ of persons
supplying hearsay information, there is a fair probability that contraband or evidence of a crime
will be found in a particular place.” Illinois v Gates, 462 U.S. 213, 238; 103 S. Ct. 2317; 76 L. Ed.
2d 527 (1983) (emphasis added). Reviewing courts consider whether the magistrate had a
“substantial basis for concluding that probable cause existed” to issue the warrant. Id. at 238-
239 (cleaned up).1 Our appellate review also focuses on whether “a reasonably cautious person
could have concluded that there was a ‘substantial basis’ for the finding of probable cause.”
People v Whitfield, 461 Mich. 441, 446; 607 NW2d 61 (2000) (cleaned up). We must afford
deference to a magistrate’s determination of probable cause. People v Shawn Adams, 485 Mich.
1039; 776 NW2d 908 (2010).


1
  This opinion uses the parenthetical (cleaned up) to improve readability without altering the
substance of the quotation. The parenthetical indicates that nonsubstantive clutter such as
brackets, alterations, internal quotation marks, and unimportant citations have been omitted from
the quotation. See Metzler, Cleaning Up Quotations, 18 J App Pract & Process 143 (2017).


                                                -3-
        As noted, the existence of probable cause to issue a warrant must be based on the
information in the warrant affidavit. The judicial officer must “be supplied with sufficient
information to support an independent judgment that probable cause exists for the warrant.”
Whitely v Warden, Wyoming State Penitentiary, 401 U.S. 560, 564; 91 S. Ct. 1031; 28 L. Ed. 2d 306
(1971). The warrant cannot be rehabilitated with information within the requesting officer’s
mind that was not submitted to the judge. Id. at 565-566. Further, “the affidavit must contain
facts within the knowledge of the affiant and not mere conclusions or beliefs. The affiant may
not draw his or her own inferences, but rather must state matters that justify the drawing of
them.” People v Martin, 271 Mich. App. 280, 298; 721 NW2d 815 (2006), aff’d 482 Mich. 851
(2008).

        The warrant affidavit in this case was woefully deficient. A person who is in an accident
after driving in a reckless manner and speeding may be intoxicated. However, there are endless
other explanations for such behavior, including road rage, showing off, tardiness, or an
emergency. See People v Sloan, 450 Mich. 160, 164, 171-172; 538 NW2d 380 (1995), overruled
on other grounds by Hawkins, 468 Mich. at 511 (holding that an officer’s mere conclusion or
opinion in an affidavit that a person responsible for an accident “appear[ed] [to be] under
influence of intoxicating liquor,” without more, was insufficient to support probable cause
finding). See also Navarette v California, 572 U.S. 393, 402; 134 S. Ct. 1683; 188 L. Ed. 2d 680
(2014) (“Of course, not all traffic infractions imply intoxication. Unconfirmed reports of driving
without a seatbelt or slightly over the speed limit, for example, are so tenuously connected to
drunk driving that a stop on those grounds would be constitutionally suspect.”). The affidavit as
written expresses the officer’s mere conclusion that DeBruyne was intoxicated based on very
broad descriptions of his driving. The issuing judge could not reach an independent finding that
probable cause existed based on the information provided and the resultant warrant was invalid.

                                III. EXCLUSION OF EVIDENCE

        “Generally, if evidence is unconstitutionally seized, it must be excluded from trial.
Exclusion of improperly obtained evidence serves as a deterrent to police misconduct, protects
the right to privacy, and preserves judicial integrity.” People v Hyde, 285 Mich. App. 428, 439;
775 NW2d 833 (2009) (cleaned up). However, the good-faith exception to the exclusionary rule
posits that illegally seized evidence need not be excluded if the officers who executed the
warrant acted in reasonable, good-faith reliance on its validity. United States v Leon, 468 U.S.
897, 919-921; 104 S. Ct. 3405; 82 L. Ed. 2d 677 (1984); People v Goldston, 470 Mich. 523, 525-
526; 682 NW2d 479 (2004). “[A] warrant issued by a magistrate normally suffices to establish
that a law enforcement officer has acted in good faith in conducting the search.” Leon, 428 U.S.
at 922 (cleaned up). Whether the police officers acted in good faith is measured by a standard of
objective reasonableness. Id.

        An officer’s reliance on a deficient warrant is not in good faith when “a reasonably well
trained officer would have known that the search was illegal despite the magistrate’s
authorization.” Id. at 922 n 23. In Leon, the Supreme Court outlined four circumstances in
which the good-faith exception does not apply: (1) the magistrate was “misled by information in
the affidavit that the affiant either knew or would have known was false” but for his reckless
disregard for the truth; (2) “the magistrate wholly abandon[ed] his judicial role;” (3) a police
officer relied on an affidavit that was “so lacking in indicia of probable cause as to render official

                                                 -4-
belief in its existence entirely unreasonable;” or (4) a search warrant is facially deficient such
that “the executing officers cannot reasonably presume it to be valid.” Goldston, 470 Mich. at
531 (cleaned up); People v Hellstrom, 264 Mich. App. 187, 197; 690 NW2d 293 (2004).

        Relevant here is the third Leon circumstance: whether the affidavit in this case was “so
lacking in indicia of probable cause” that the officer’s reliance upon it was “entirely
unreasonable.” Stated differently, the good-faith exception will not apply “if an officer relies on
a warrant based on a ‘bare bones’ affidavit so lacking in indicia of probable cause as to render
official belief in its existence entirely unreasonable.” People v Czuprynski, 325 Mich. App. 449,
472; 926 NW2d 282 (2019). The affidavit in this case was so “bare bones” and “lacking in
indicia of probable cause” that no “reasonably well trained officer” could have been believed the
warrant was valid.

        Nothing in the affidavit described how the fatal motorcycle accident occurred or why the
circumstances of the accident suggested intoxication. The affidavit consisted merely of
nonspecific, conclusory allegations of speeding and recklessness. Finding indicia of probable
cause in the current affidavit would permit the good-faith exception to swallow the exclusionary
rule whole; every single motor vehicle accident, no matter the circumstances, would conceivably
result in the issuance of a warrant to draw blood to test for intoxication. Such a result is
objectively unreasonable given the United States Supreme Court’s characterization of such blood
draws as highly intrusive. See Missouri v McNeely, 569 U.S. 141, 165; 133 S. Ct. 1552; 185 L. Ed.
2d 696 (2013) (“We hold that in drunk-driving investigations, the natural dissipation of alcohol
in the bloodstream does not constitute an exigency in every case sufficient to justify conducting a
blood test without a warrant.”); Birchfield v North Dakota, __ US __; 136 S. Ct. 2160, 2164; 195
L. Ed. 2d 560 (2016) (holding that blood tests “are significantly more intrusive than blowing into
a tube” as “[t]hey ‘require piercing the skin and extract a part of the subject’s body” and “gives
law enforcement a sample that can be preserved and from which it is possible to extract
information beyond a simple BAC reading”).

        As the investigating officer could not reasonably believe that the current warrant was
valid given the complete inadequacy of the affidavit, the good-faith exception does not apply in
this case and the circuit court should have granted DeBruyne’s suppression motion.

        We reverse and remand for entry of an order suppressing the blood-draw evidence. We
do not retain jurisdiction.



                                                            /s/ Michael J. Kelly
                                                            /s/ Jane E. Markey
                                                            /s/ Elizabeth L. Gleicher




                                                -5-